Citation Nr: 1105709	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-29 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to an effective date earlier than April 26, 2004 
for grant of service connection for posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and December 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Of record is a decision issued by the Social Security 
Administration (SSA) in 2004 with regard to the Veteran's claim 
for Social Security disability benefits.  That decision lists 
several items of evidence which were considered by the SSA.  Not 
all of those items of evidence are associated with the claims 
file.  It is unclear as to whether any of the evidence considered 
by the SSA is relevant to the issues on appeal.  Hence, on remand 
the AMC/RO must make all necessary efforts to obtain from the SSA 
all administrative decisions and relevant medical evidence.  

In a May 2006 writing the Veteran asserted that he began to 
experience skin symptoms before he left Vietnam.  His DD 214 
provides evidence, an award of the Combat Infantryman Badge, 
which indicates that he engaged in combat with the enemy during 
service.  As such, the Veteran's statements as to having skin 
symptoms during such service are sufficient proof that he had 
skin symptoms during such service.  38 U.S.C.A. § 1154(b) (West 
2002).  

VA has a duty to assist a claimant in substantiating a claim 
includes affording the claimant a medical examination if certain 
factors are present.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  Here, those factors are present.  The Veteran 
had symptoms of a skin condition during service.  There is some 
evidence, for example, photographs that the Veteran has recently 
submitted, that he has had symptoms of a skin condition at some 
point since he filed his current claim.  His own statements 
satisfy the low threshold of an indication of an association 
between his symptoms in service and his present condition.  See 
Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
insufficient medical evidence of record to decide the claim, VA 
must afford the Veteran an appropriate examination.  

Turning to a separate matter, in November 2004, the RO granted 
service connection for PTSD, effective April 26, 2004.  In 
September 2005, VA the RO received a writing from the Veteran in 
which he stated "I AM CONTESTING THE DATE OF THE START OF 
PTSD."  This is a timely notice of disagreement with the 
November 2004 rating decision with regard to the effective date 
assigned for grant of service connection for PTSD.  No statement 
of the case has been issued addressing the matter.  In accordance 
with 38 C.F.R. § 19.26, unless a timely notice of disagreement 
has been resolved by a grant of benefits or the notice of 
disagreement is withdrawn, VA must prepare a statement of the 
case.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, the issue 
will be returned to the Board after issuance of the statement of 
the case only if perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA copies of all 
administrative decisions and underlying 
medical records with regard to the Veteran's 
claim for disability benefits.  Associate all 
obtained records with the claims file.  If 
the records are not obtainable, obtain a 
negative reply and associate with the claims 
file that reply along with documentation of 
VA's efforts to obtain the records.  

2.  After completing the above development 
and associating all obtainable records with 
the claims file, schedule the Veteran for a 
VA skin examination.  The examiner is to 
consider the Veteran's reports of what he 
observed with regard to his skin during 
service in Vietnam as accurate without regard 
to what is recorded in the medical records 
created during that time.  The examiner is 
asked to address the following:  

(a)  Identify all skin conditions from which 
the Veteran currently suffers or has suffered 
since May 2006, when he filed his claim.  

(b)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any skin 
condition which the Veteran now has or had 
during the period between May 2006 and the 
present, had onset during his active service 
or is etiologically related to his active 
service.  The examiner must provide a 
rationale for any conclusion reached.  

3.  Then, readjudicate the Veteran's claim 
for service connection for a skin disability.  
If the benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond 
thereto.  

4.  Provide the Veteran and his 
representative with a statement of the case 
in response to his September 2005 notice of 
disagreement with the effective date assigned 
for grant of service connection for PTSD.  
The Veteran should be advised of the time 
period in which a substantive appeal must be 
filed in order to obtain appellate review of 
that issue.  This issue should be returned to 
the Board for further appellate consideration 
only if he files a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


